Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 6 January 1815
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson Jan. 6th. 1815

To day I received your Letter with its contents all safe, & thank you for your care & for your obliging me with the perusal of your Son’s excellent Letter—I consider every word as Truth—a just representation of the state of our affairs, of which we have little, I believe in our public papers—I have not time to say now what I wish—I shall inclose his letter, for dear you may want it, & the Character of our justly valued friend Madam Warren—In our estimation eulogium could scarcely be carried too high—I do not know her superior—scarcely her equal—Her Biographer can never do her more than justice unless he soars to the celestial Order—
I have had a very bad pain in my head, & back of my Eye Balls, that has affected my Eyes, & my face on one side has been greatly inflamed— I have applied a poltice, & it is better, but my Eyes are weak yet—I believe it is something of the old St. Antony’s fire, by its being so sudden, & impetuous—Three times this winter he has made me an unwelcome visit—But I desire to be thankful they have not as yet been long—
I am sorry that your lungs, & Eyes have suffered too by the tedious cold weather—The winter has begun early—we have had very fine sleying here for five, or six weeks—but I suppose none at Quincy—or round Boston—We live here in a cold region, but are surrounded with many Blessings, a good fire, & bread to eat—And I wish every one enjoyed as many comforts / as your affectionate Sister
E P—

Do not dear Sister, ever forget to present my respectful regards to the Presidents, who I hope, feels few of the infirmities of age—kindly distribute my love to all, with wishes that this new year may be fraught with Blessings to you, & yours—